Case 1:18-cv-02801-JMS-DML Document 19 Filed 11/20/18 Page 1 of 4 PageID #: 77



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ANDREW WILLIAMS, JR.           )
                               )
                   Plaintiff   )                 CASE NO. 1:18-cv-2801-JMS-DML
                               )
            vs.                )
                               )
HEALTHCARE REVENUE             )
RECOVERY GROUP, LLC            )
                               )
                   Defendant   )
______________________________ )


                  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

        Comes now the Defendant, Healthcare Revenue Recovery Group, LLC, by counsel, and

for its answer to Plaintiff’s Complaint, states:

        1.      Defendant admits that this action is brought pursuant to the quoted statute but

denies that it violated the statute or is otherwise liable to Plaintiff.

        2.      Defendant admits the allegations contained in paragraph 2.

        3.      Defendant admits that the quoted language appears in the cited case but denies

that it is a complete statement of the 9th Circuit’s holding.

        4.      Defendant admits that the quoted language appears in the cited case but denies

that it is a complete statement of the 5th Circuit’s holding.

        5.      Defendant admits the allegations contained in paragraph 5.

        6.      Defendant admits the allegations contained in paragraph 6.

        7.      Defendant admits the allegations contained in paragraph 7.

        8.      Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 8, and therefore denies them.

        9.      Defendant admits the allegations contained in paragraph 9.
Case 1:18-cv-02801-JMS-DML Document 19 Filed 11/20/18 Page 2 of 4 PageID #: 78



       10.    Defendant admits the allegations contained in paragraph 10.

       11.    Defendant admits the allegations contained in paragraph 11.

       12.    Defendant admits the allegations contained in paragraph 12.

       13.    Defendant admits the allegations contained in paragraph 13.

       14.    Defendant admits the allegations contained in paragraph 14.

       15.    Defendant admits the allegations contained in paragraph 15.

       16.    Defendant admits the allegations contained in paragraph 16.

       17.    Defendant admits the allegations contained in paragraph 17.

       18.    Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 18, and therefore denies them.

       19.    Defendant admits the allegations contained in paragraph 19.

       20.    Defendant admits the allegations contained in paragraph 20.

       21.    Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 21, and therefore denies them.

       22.    Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 22, and therefore denies them.

       23.    Defendant admits the allegations contained in paragraph 23.

       24.    Defendant admits the allegations contained in paragraph 24.

       25.    Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 25, and therefore denies them.

       26.    Defendant denies the allegations contained in paragraph 26.

       27.    Defendant denies the allegations contained in paragraph 27.

       28.    Defendant denies the allegations contained in paragraph 28.



                                               2
Case 1:18-cv-02801-JMS-DML Document 19 Filed 11/20/18 Page 3 of 4 PageID #: 79



        29.     Defendant denies the allegations contained in paragraph 29.

        30.     Defendant denies the allegations contained in paragraph 30.

        31.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 31, and therefore denies them.

        32.     Defendant denies the allegations contained in paragraph 32.

        33.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 33, and therefore denies them.

        34.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in paragraph 34, and therefore denies them.

        35.     Defendant denies the allegations contained in paragraph 35.

        36.     Defendant denies the allegations contained in paragraph 36.

        37.     Defendant denies the allegations contained in paragraph 37.

        38.     Defendant denies the allegations contained in paragraph 38.

                                     First Claim for Relief:
                                    Violation of the FDCPA

        1       Defendant incorporates by reference and realleges as though fully set forth herein

its answers to paragraphs 1 through 38 for answer to paragraph 1.

        2.      Defendant denies the allegations contained in paragraph 2.

        3.      Defendant denies the allegations contained in paragraph 3.

        4.      Defendant denies the allegations contained in paragraph 4.

        5.      Defendant denies the allegations contained in paragraph 5.

        6.      Defendant denies the allegations contained in paragraph 6.

        WHEREFORE, Defendant prays Plaintiff take nothing by way of his Complaint, and for

all other just and proper relief.

                                                3
Case 1:18-cv-02801-JMS-DML Document 19 Filed 11/20/18 Page 4 of 4 PageID #: 80




                                   AFFIRMATIVE DEFENSES

          1.       Any violation of the FDCPA was not intentional and resulted from a bona fide

error notwithstanding the maintenance of procedures reasonably adapted to avoid such error. See

15 U.S.C. 1692k(c).

                                               KIGHTLINGER & GRAY, LLP

                                               By       s/ Nicholas W. Levi
                                                        Nicholas W. Levi
                                                        Attorney I.D. No. 24278-53
                                                        Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2018, the foregoing pleading was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

                         John T. Steinkamp
                         John Steinkamp & Associates
                         5214 South East Street, Suite D1
                         Indianapolis, IN 46227


                                               s/ Nicholas W. Levi
                                               Nicholas W. Levi
KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
211 North Pennsylvania Street
Indianapolis, Indiana 46204
Telephone: 317-638-4521
Email: nlevi@k-glaw.com




181384\4934436-1
                                                    4
